Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01276-CV

                                  STEVEN WELLS, Appellant

                                                 V.

            GLEN DALE MOTOR CO. AND TOMSIC MOTOR CO., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-03265

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

November 1, 2013, we notified the court reporter that the reporter’s record was overdue. We

directed the court reporter to file the record within thirty days. To date, the reporter’s record has

not been filed. Also by postcard dated November 1, 2013, we notified the district clerk that the

clerk’s record was overdue. We directed the district clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive
verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Vielica Dobbins, official court reporter for the 134th Judicial District Court,

to file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive

verification he is not indigent and has not paid for the record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c)


       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Vielica Dobbins
       Official Court Reporter, 134th Judicial District Court



                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE